 
STOCK PURCHASE AGREEMENT


among


CAVALIER HOMES, INC.

“Seller”

 
TRIAD FINANCIAL SERVICES, INC.

“Purchaser”



and



CIS FINANCIAL SERVICES, INC.

“Company”


Dated as of January 21, 2009

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

   
Page
 
ARTICLE 1 DEFINITIONS
    5  
1.1  AFFILIATE
    5  
1.2  AUDITED FINANCIAL STATEMENTS
    5  
1.3  BUSINESS DAY
    5  
1.4  CAC
    5  
1.5  CLAIM
    5  
1.6  CLAIM NOTICE
    5  
1.7  CLOSING
    5  
1.8  CODE
    6  
1.9  COMMERCIALLY REASONABLE EFFORTS
    6  
1.10  COMPANY
    6  
1.11  CONTRACT
    6  
1.12  CONTROLLED GROUP
    6  
1.13  DEPOSIT
    6  
1.14  EMPLOYEE
    6  
1.15  EMPLOYEE BENEFIT PLAN
    6  
1.16  ESCROW AGENT
    6  
1.17  ESCROW AGREEMENT
    6  
1.18  FINANCIAL STATEMENTS
    6  
1.19  FLOW LOAN PORTFOLIO
    6  
1.20  FLOW LOANS
    6  
1.21  FORMER EMPLOYEE
    6  
1.22  FUNDAMENTAL REPRESENTATIONS
    7  
1.23  GAAP
    7  
1.24  HOLD LOAN PORTFOLIO
    7  
1.25  HOLD LOANS
    7  
1.26  INDEMNIFIED PARTY
    7  
1.27  INDEMNIFYING PARTY
    7  
1.28  INTELLECTUAL PROPERTY
    7  
1.29  KNOWLEDGE OF SELLER
    7  
1.30  IRS
    7  
1.31  LEASE AGREEMENT
    7  
1.32  LEGAL REQUIREMENT
    7  
1.33  LIABILITY CLAIM
    7  
1.34  LITIGATION CONDITIONS
    8  
1.35  LIENS
    8  
1.36  LOSSES
    8  
1.37  MATERIAL ADVERSE CHANGE (OR EFFECT)
    8  
1.38  MATURITY DATE
    8  
1.39  NOTICE PERIOD
    8  
1.40  PERSON
    8  
1.41  PROPRIETARY RIGHTS
    8  
1.42  PURCHASER INDEMNIFIED PARTIES
    8  
1.43  PURCHASE PRICE
    8  




 
 

--------------------------------------------------------------------------------

 



1.44  SELLER INDEMNIFIED PARTIES
    8  
1.45  SHARES
    8  
1.46  SUBSIDIARY
    8  
1.47  TAXES
    8  
1.48  TAX RETURNS
    9  
1.49  TERMINATION DATE.
    9  
1.50  THIRD PARTY CLAIM
    9  
1.51  UNAUDITED FINANCIAL STATEMENTS
    9            
ARTICLE 2 SALE OF STOCK
    9  
2.1  PURCHASE AND SALE OF THE SHARES
    9  
2.2  PURCHASE PRICE
    9            
ARTICLE 3 CLOSING
    9  
3.1  CLOSING
    9  
3.2  DELIVERIES BY SELLER AT CLOSING
    9  
3.3  DELIVERIES BY PURCHASER AT CLOSING
    10            
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
    10  
4.1  ORGANIZATION AND POWER
    10  
4.2  ENFORCEABILITY OF AGREEMENT
    10  
4.3  EFFECT OF AGREEMENT
    10  
4.4  AUTHORIZED CAPITALIZATION OF THE COMPANY
    11  
4.5  OWNERSHIP AND TRANSFER OF THE SHARES
    11  
4.6  SUBSIDIARIES
    11  
4.7  FINANCIAL STATEMENTS AND UNDISCLOSED LIABILITIES
    11  
4.8  CONTRACTS
    11  
4.9  LEASES
    12  
4.10  LITIGATION
    12  
4.11  RESTRICTIVE DOCUMENTS
    12  
4.12  COMPLIANCE WITH LEGAL REQUIREMENTS
    12  
4.13  PROPRIETARY RIGHTS
    12  
4.14  TAX MATTERS
    13  
4.15  EMPLOYEE BENEFIT PLANS
    14  
4.16  ABSENCE OF CERTAIN EVENTS
    16  
4.17  GOVERNMENT PERMITS
    17  
4.18  TITLE TO PROPERTIES
    17  
4.19  INSURANCE
    17  
4.20  BOOKS AND RECORDS
    17  
4.21  EMPLOYEES
    17  
4.22  BROKER’S OR FINDER’S FEES
    17            
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    18  
5.1  ORGANIZATION
    18  
5.2  AUTHORITY RELATIVE TO AGREEMENT
    18  
5.3  ENFORCEABILITY OF AGREEMENT
    18  
5.4  EFFECT OF AGREEMENT
    18  
5.5  BROKER’S OR FINDER’S FEES
    18  




 
2

--------------------------------------------------------------------------------

 



ARTICLE 6 COVENANTS OF SELLER
    18  
6.1  CONDUCT OF BUSINESS
    18  
6.2  EXCLUSIVE DEALING
    19  
6.3  ACCESS AND INFORMATION
    19  
6.4  CURRENT INFORMATION
    20  
6.5  SECTION 338(H)(10) ELECTION
    20  
6.6  FURTHER ASSURANCES
    20  
6.7  INSURANCE POLICIES
    20  
6.8  BONDS
    20            
ARTICLE 7 COVENANTS OF PURCHASER
    20  
7.1  FURTHER ASSURANCES
    20            
ARTICLE 8 CONDITIONS TO CLOSING
    20  
8.1  CONDITIONS TO BOTH PARTIES’ OBLIGATION
    20  
8.2  CONDITIONS TO OBLIGATIONS OF PURCHASER
    21  
8.3  CONDITIONS TO OBLIGATIONS OF SELLER
    21            
ARTICLE 9 TERMINATION, AMENDMENT AND WAIVER
    22  
9.1  TERMINATION
    22  
9.2  EFFECT OF TERMINATION
    22            
ARTICLE 10 SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
    22  
10.1  SURVIVAL OF REPRESENTATIONS
    22  
10.2  INDEMNIFICATION BY SELLER
    23  
10.3  INDEMNIFICATION BY PURCHASER
    23  
10.4  TERMS AND CONDITIONS OF INDEMNIFICATION
    23  
10.5  LIMITATION ON INDEMNIFICATION
    24  
10.6  ARBITRATION
    25            
ARTICLE 11 COOPERATION AND ACCESS TO RECORDS
    25  
11.1  COOPERATION IN LITIGATION
    25  
11.2  TAXES
    25  
11.3  MAINTENANCE OF RECORDS
    25            
ARTICLE 12 MISCELLANEOUS
    26  
12.1  FLOW LOAN PORTFOLIO
    26  
12.2  HOLD LOAN PORTFOLIO
    26  
12.3  EXECUTION IN COUNTERPARTS
    26  
12.4  NOTICES
    26  
12.5  WAIVERS
    27  
12.6  ENTIRE AGREEMENT
    28  
12.7  CONSTRUCTION AND VENUE
    28  
12.8  SEVERABILITY
    28  
12.9  BINDING EFFECT
    28  
12.10  ASSIGNMENT
    28  
12.11  EXPENSES
    28  
12.12  PUBLICITY
    29  




 
3

--------------------------------------------------------------------------------

 
 
Schedules and Exhibits


Schedule 4.1  Foreign Qualifications
Schedule 4.8  Contracts
Schedule 4.9  Leases
Schedule 4.10  Litigation
Schedule 4.13  Intellectual Property
Schedule 4.15  Employee Benefit Plans
Schedule 4.17  Government Permits
Schedule 4.19  Insurance
Schedule 4.21  Employees


Exhibit A  Form of Escrow Agreement
Exhibit B  Form of Lease Agreement

 
4

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT dated as of January 21, 2009, is among TRIAD
FINANCIAL SERVICES, INC., a Florida corporation (“Purchaser”), CAVALIER HOMES,
INC., a Delaware corporation (“Seller”), and CIS FINANCIAL SERVICES, INC., an
Alabama corporation (the “Company” and, together with Purchaser and Seller, the
“Parties”).


Background Statement


Seller owns all of the issued and outstanding shares (the “Shares”) of capital
stock of the Company.  Seller desires to sell and Purchaser desires to purchase
all of the Shares, upon the terms and subject to the conditions hereinafter set
forth, and the Company desires to acknowledge and agree to the terms hereinafter
set forth.
Statement of Agreement


Accordingly, the Parties agree as follows:


ARTICLE 1
DEFINITIONS


The following terms shall have the meanings assigned to them below:


1.1  Affiliate.  “Affiliate” means any Person that owns or controls, is owned or
controlled by or is under common ownership or control with the Person in
question and any family member of such Person; “Control” means the possession,
directly or indirectly, of the power to cause the direction of the management
and policies of a Person, whether through the ownership of voting stock,
securities or other equity interests, by contract or otherwise.


1.2  Audited Financial Statements.  “Audited Financial Statements” has the
meaning assigned to it in Section 4.7.


1.3  Business Day.  “Business Day” means any day other than (a) a Saturday,
Sunday or federal holiday or (b) a day on which commercial banks in Alabama are
authorized or required to be closed.


1.4  CAC.  “CAC” means Cavalier Acceptance Company, LLC, an Alabama limited
liability company.


1.5  Claim.  “Claim” has the meaning assigned to it in Section 10.4(a).


 
1.6  Claim Notice.  “Claim Notice” has the meaning assigned to it in Section
10.4(a).


 
1.7  Closing.  “Closing” and “Closing Date” have the meanings assigned to them
in Section 3.1.



 
5

--------------------------------------------------------------------------------

 

1.8  Code.  “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.


1.9  Commercially Reasonable Efforts.  “Commercially Reasonable Efforts” means
the efforts that a prudent business Person would use in similar circumstances to
achieve a desired result in a reasonably efficient and cost-effective manner.


1.10  Company. “Company” has the meaning set forth in the first paragraph.


1.11  Contract.  “Contract” means any agreement, contract, obligation, promise
or undertaking (whether written or oral and whether express or implied) that is
legally binding, including any amendments, addendum, exhibits, schedules or
other documents that form part of that Contract.


1.12  Controlled Group.  “Controlled Group” means any trade or business (whether
or not incorporated) (i) under common control within the meaning of Section 4001
(b) (1) of ERISA with the Company or (ii) that, together with the Company, is
treated as a single employer under Section 414(f) of the Code.


1.13  Deposit.  “Deposit” has the meaning assigned to it in Section 2.2.


1.14  Employee.  “Employee” means all individuals (including common law
employees, independent contractors and individual consultants) who as of the
Closing Date are employed or engaged by the Company.


1.15  Employee Benefit Plan.  “Employee Benefit Plan” has the meaning assigned
to it in Section 4.15(a).


1.16  Escrow Agent.  “Escrow Agent” means ServisFirst Bank.


1.17  Escrow Agreement.  “Escrow Agreement” means an Escrow Agreement among
Purchaser, Seller and Escrow Agent, dated as of the Closing Date and
substantially in the form of Exhibit A.


1.18  Financial Statements.  "Financial Statements" has the meaning assigned to
it in Section 4.7.


1.19  Flow Loan Portfolio.  "Flow Loan Portfolio" means all flow and
construction loans funded by the Company prior to the Closing Date and held by
CAC at Closing.


1.20  Flow Loans.  "Flow Loans" has the meaning assigned to it in Section 12.1.


1.21  Former Employee.  “Former Employee” means all individuals (including
common law employees, independent contractors, and individual consultants) who
were employed or engaged by the Company but who are no longer so employed on the
Closing Date.

 
6

--------------------------------------------------------------------------------

 

1.22  Fundamental Representations.  “Fundamental Representations” means the
representations and warranties made in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.7,
4.12, 4.13, 4.14, 4.15, 4.17, 4.18, 4.20, 5.1, 5.2, 5.3, 5.4 and 5.5.


1.23  GAAP.  “GAAP” means generally accepted accounting principles, consistently
applied.


1.24  Hold Loan Portfolio.  “Hold Loan Portfolio” means a portfolio of loans
held by CAC, with a current value of approximately $2.3 million, including any
repossessions and/or losses directly related to the Hold Loan Portfolio.


1.25  Hold Loans.  “Hold Loans” shall have the meaning assigned to it in Section
12.2.


1.26  Indemnified Party.  “Indemnified Party” has the meaning assigned to it in
Section 10.4(a).


1.27  Indemnifying Party.  “Indemnifying Party” shall have the meaning assigned
to it in Section 10.4(a).


1.28  Intellectual Property.  “Intellectual Property” means all United States
and foreign intellectual property, including without limitation patents, patent
applications and other patent rights, trademarks, trade names, service marks,
trade dress, brand names, logos, other trade designations (including
unregistered names and marks), trademark applications, trademark registrations,
service mark applications, service mark registrations, copyrights, copyright
applications, inventions, inventors’ notes, moral rights, formulations,
processes, methods, Internet domain names, Internet websites, URLs, trade
secrets, software, computer programs, computer source codes, know-how, customer
information, supplier information, proprietary development information, drawings
and designs, and other proprietary rights.


1.29  Knowledge of Seller.  “To the knowledge of Seller” and similar phrases
mean the knowledge of Seller, its officers, directors and senior level
management, including without limitation, Paula Reeves and Mike Murphy.


1.30  IRS.  “IRS” means the Internal Revenue Service.


1.31  Lease Agreement.  “Lease Agreement” means a Lease Agreement between
Purchaser and the Cavalier Real Estate Co., Inc., dated as of the Closing Date
and substantially in the form of Exhibit B.


1.32  Legal Requirement.  “Legal Requirement” means any federal, state, local,
municipal, foreign, international, multinational or constitution law, ordinance,
principle of common law (including equitable principles), statute, code,
regulation, rule, order, decree, policy, guidance statement, treaty or decision,
conclusion or determination made by a government official relating to or
imposing liability or standards of conduct.


1.33  Liability Claim.  “Liability Claim” has the meaning assigned to it in
Section 10.4(a).

 
7

--------------------------------------------------------------------------------

 

1.34  Litigation Conditions.  “Litigation Conditions” has the meaning assigned
to it in Section 10.4(a).


1.35  Liens.  “Liens” means liens, mortgages, security interests, statutory and
involuntary liens, encumbrances, restrictions and judgment or other creditor
liens.


1.36  Losses.  “Losses” means damages, losses, expenses, claims, demands, suits,
causes of action, proceedings, judgments and liabilities, including reasonable
attorneys’ fees and court costs.


1.37  Material Adverse Change (or Effect). “Material Adverse Change (or Effect)”
means a change (or effect) in the financial condition, properties, assets,
rights, operations, business or prospects that, individually or in the
aggregate, is materially adverse to the relevant financial condition,
properties, assets, rights, operations, business or prospects, as applicable, of
the Person in question.


1.38  Maturity Date. “Maturity Date” shall have the meaning assigned to it in
Section 12.1.


1.39  Notice Period.  “Notice Period” shall have the meaning assigned to it in
Section 10.4(a).


1.40  Person. “Person” means an individual, general or limited partnership,
joint venture, corporation, limited liability company, trust, unincorporated
organization or other entity or a government or department or agency thereof.


1.41  Proprietary Rights.  “Proprietary Rights” has the meaning assigned to it
in Section 4.13.


1.42  Purchaser Indemnified Parties.  “Purchaser Indemnified Parties” has the
meaning assigned to it in Section 10.2.


1.43  Purchase Price.  “Purchase Price” has the meaning assigned to it in
Section 2.2.


1.44  Seller Indemnified Parties.  “Seller Indemnified Parties” has the meaning
assigned to it in Section 10.3.


1.45  Shares .  “Shares” has the meaning assigned to it in the Background
Statement.


1.46  Subsidiary
.  “Subsidiary” means, with respect to any Person, another corporation or entity
more than 50% of whose voting securities are owned, directly or indirectly, by
the Person in question.


1.47  Taxes.  “Taxes” means (a) taxes, charges or other assessments imposed by
any taxing authority, including but not limited to income, corporate, capital,
excise, property, transfer, sales, use, value added, payroll, withholding,
social security and franchise taxes, together with any interest, penalties and
additions to tax, whether or not disputed, (b) any liability for the payment of
any amount of the type described in the immediately preceding

 
8

--------------------------------------------------------------------------------

 

clause (a) as a result of the Company being a member of an affiliated,
consolidated, combined or unitary group, (c) any liability for the payment of
any amount of the type described in the preceding clauses (a) or (b) as a result
of any express or implied obligation to indemnify any other Person, or (d) any
liability for the payment of any amount of the type described in the preceding
clauses (a), (b) or (c) as a result of being a successor or transferee.


1.48  Tax Returns.  “Tax Returns” means any return, report, statement,
information return or other document relating to Taxes, including any schedule
or attachment thereto, and including any amendment thereof.


1.49  Termination Date.  “Termination Date” has the meaning assigned to it in
Section 9.1.


1.50  Third Party Claim.  “Third Party Claim” has the meaning assigned to it in
Section 10.4(a).


1.51  Unaudited Financial Statements.  “Unaudited Financial Statements” has the
meaning assigned to it in Section 4.7.


ARTICLE 2
SALE OF STOCK


2.1  Purchase and Sale of the Shares.  At the Closing, Seller shall sell and
deliver, and Purchaser shall purchase and accept, the Shares.


2.2  Purchase Price. In full consideration for the Shares, Purchaser shall pay
the total sum of $750,000.00 as follows: (i) upon executing this Agreement,
deliver Two Hundred and Fifty Thousand and 00/100 Dollars ($250,000.00) to
Escrow Agent, to be held and disbursed pursuant to the terms of the Escrow
Agreement, by wire transfer of immediately available funds to an account
designated by Escrow Agent to Purchaser at least two (2) Business Days prior to
the date hereof (the “Deposit”), (ii) at Closing deliver (a) the Deposit plus
(b) Five Hundred Thousand and 00/100 Dollars ($500,000.00) plus any Interest (as
defined in the Escrow Agreement) earned on the Deposit by wire transfer of
immediately available funds to an account designated by Seller to Purchaser at
least two (2) Business Days prior to Closing, and (iii) within 180 days
following Closing, pay to Seller the remaining principal balance, if any, on the
Flow Loan Portfolio (collectively, the “Purchase Price”).


ARTICLE 3
CLOSING


3.1  Closing. The sale and purchase of the Shares and the consummation of the
other transactions contemplated by this Agreement shall take place at the
offices of Lowe, Mobley & Lowe, Attorneys at Law, on or before March 1, 2009
(the “Closing” or “Closing Date”).


3.2  Deliveries by Seller at Closing.  At the Closing, Seller shall deliver to
Purchaser the following:

 
9

--------------------------------------------------------------------------------

 

(a)  Certificates representing the Shares, duly endorsed in blank or accompanied
by stock powers duly executed in blank.


(b)  A Closing Certificate as to the matters specified in Section 8.2(a), (b)
and (c), executed by Seller.


(c)  The Escrow Agreement, executed by Seller.


(d)  The Lease Agreement, executed by Seller.


(e)  All other documents required herein to be delivered by Seller.


3.3  Deliveries by Purchaser at Closing.  At the Closing, Purchaser shall
deliver to Seller (or to Escrow Agent in the case of clause (a)) the following:


(a)  The wire transfer to Escrow Agent as provided in Section 2.2(ii).


(b)  A Closing Certificate as to the matters specified in Sections 8.3(a) and
(b), executed by Purchaser.


(c)  The Escrow Agreement, executed by Purchaser. 


(d)  The Lease Agreement, executed by Purchaser.


(e)  All other documents required herein to be delivered by Purchaser.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser that:


4.1  Organization and Power.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Alabama.  The Company is duly qualified to do business as a foreign corporation
in the jurisdictions listed in Schedule 4.1, which constitute all of the
jurisdictions where the conduct of its business or its ownership or lease of
property requires it to be so qualified.


4.2  Enforceability of Agreement.  Seller has duly executed and delivered this
Agreement.  This Agreement constitutes, and each of the Escrow Agreement and
Lease Agreement when executed and delivered by Seller will constitute, valid and
binding obligations of Seller, enforceable in accordance with their terms.


4.3  Effect of Agreement.  The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby do not and will not, to Seller’s knowledge (i) violate any
provision of law applicable to Seller or to the Company; (ii) require the
consent, waiver, approval, license or authorization of, or filing with, any
Person; or (iii) with or without the giving of notice or the passage of time or
both, conflict with or result in a breach or termination of, constitute a
default under, or result in the creation of any Lien upon, any of the assets of
Seller or the Company, pursuant to any provision

 
10

--------------------------------------------------------------------------------

 

of any mortgage, deed of trust, indenture or other agreement or instrument, or
any order, judgment, decree or any other restriction of any kind or character,
to which Seller or the Company is a party or by which either of them or their
assets may be bound, except to the extent that written notice is required by
Freddie Mac, Fannie Mae or any other government or state agencies with whom the
Company does business, including, but not limited to, all insurance companies
and any other entities with whom the Company has contracts.


4.4  Authorized Capitalization of the Company.  The authorized capital stock of
the Company consists of 2,500 shares of common stock, $1.00 par value.  Seller
owns all of the issued and outstanding shares of capital stock of the
Company.  There are no outstanding options, warrants, rights, calls,
commitments, conversion rights, rights of exchange, plans or other agreements of
any character providing for the purchase, issuance or sale of any shares of the
capital stock or other equity interests of the Company, other than as
contemplated by this Agreement.  After the consummation of the transactions
contemplated by this Agreement, Purchaser will own all of the issued and
outstanding capital stock of the Company, and there will be no other issued and
outstanding capital stock of the Company whatsoever.


4.5  Ownership and Transfer of the Shares.  All of the Shares have been duly
authorized and validly issued and are fully paid and nonassessable. Seller is
the lawful owner of the Shares, free and clear of all Liens.  Seller has the
full legal right, power and authority to enter into this Agreement and to sell,
assign, transfer and convey the Shares to Purchaser pursuant to this
Agreement.  The delivery to Purchaser of the Shares pursuant to the provisions
of this Agreement will transfer to Purchaser full, valid title thereto, free and
clear of all Liens.  None of the certificates representing any of the Shares
bears a legend of any kind thereon.


4.6  Subsidiaries.  The Company does not have any Subsidiaries.


4.7  Financial Statements and Undisclosed Liabilities. The audited balance sheet
of the Company at December 31, 2006 and 2007, and their related audited
statement of income and cash flows for the fiscal years then ended, together
with the notes thereto (the “Audited Financial Statements”), and the unaudited
balance sheet of the Company at November 1, 2008, and its related unaudited
statement of income for the fiscal period then ended (the “Unaudited Financial
Statements”, and, collectively with the Audited Financial Statements, the
“Financial Statements”), were prepared in accordance with GAAP and present
fairly the consolidated financial position, results of operations and cash flow
of the Company as of the date and for the period indicated.  The Company does
not have any material liabilities or obligations of any kind, whether accrued,
absolute, contingent or otherwise, whether or not such liabilities or
obligations would have been required to be disclosed on a balance sheet prepared
in conformity with GAAP, which are not reflected on the Financial Statements.


4.8  Contracts.  To Seller’s knowledge, Schedule 4.8 sets forth a correct and
complete list as of the date hereof of all Contracts to which the Company is a
party or by which it is bound or otherwise affected as of the date hereof
(collectively, the “Contracts”).  Seller has delivered or made available to
Purchaser, complete and correct copies of all written Contracts and detailed
descriptions of any oral Contracts.  All of the Contracts are in full force and
effect, and all parties to each Contract have performed in all material respects
all of the obligations required to be performed by them to date and are not in
default thereunder in any material respect.  No Contract to which the Company is
a party, or by which any of its assets are bound, specifically limits the

 
11

--------------------------------------------------------------------------------

 

Company’s freedom to compete or engage in any line of business or with any
Person.  The Company will have all of the benefits arising under the Contracts
following the Closing to the same extent as they existed prior to the
consummation of the transactions contemplated in this Agreement.  The Contracts
constitute all contracts, agreements, obligations, promises or undertakings
(whether written or oral and whether express or implied) related to or used in
the business of the Company.


4.9  Leases.  To Seller’s knowledge, Schedule 4.9 sets forth a correct and
complete list of all leases under which the Company leases, as lessor or lessee,
any real or personal property, along with the names of the parties to such
leases (collectively, the “Leases”).  Seller heretofore has delivered to
Purchaser a complete and correct copy of each Lease.  All of the Leases are in
full force and effect and are enforceable in accordance with their terms, no
party thereto is in material default or breach thereunder, and neither Seller
nor the Company have received or sent a notice of breach or default thereunder.


4.10  Litigation.  To Seller’s knowledge, except for matters referenced in
Schedule 4.10, there are no claims, actions, proceedings, arbitrations, or
investigations pending or, to Seller’s knowledge, threatened against or relating
to the Company or the business of the Company before any court or governmental
or regulatory authority or body, and neither the Company nor any of its property
is subject to any order, judgment, injunction or decree that materially and
adversely affects the financial condition, assets, business or prospects of the
Company.


4.11  Restrictive Documents.  To Seller’s knowledge, neither Seller nor the
Company are subject to, or a party to, any charter, bylaw, mortgage, Lien,
lease, license, permit, agreement, Contract, instrument, law, rule, ordinance,
regulation, order, judgment or decree, Legal Requirement or other restriction of
any kind or character that materially and adversely affects the business
practices, operations or condition of the business of the Company or any of its
assets or property, or that would prevent consummation of the transactions
contemplated by this Agreement, compliance by Seller with the terms, conditions
and provisions hereof or the Company’s continued operation of its business after
the date hereof on substantially the same basis as heretofore operated.


4.12  Compliance with Legal Requirements.  To Seller’s knowledge, the Company
and its business are in compliance in all material respects with all applicable
Legal Requirements, including without limitation those relating to (a)
franchises and business opportunities, (b) wages, hours, hiring,
non-discrimination, promotion, retirement, benefits, pensions, working
conditions and real estate licensure, (c) health and safety, (d) zoning and
building codes, (e) production, storage, processing, advertising, sale,
transportation, use and warranty of services and products, and (f) the Americans
with Disabilities Act.  Neither the Company nor Seller has received notice from
any governmental or regulatory agency or authority that it is not in such
compliance.


4.13  Proprietary Rights.   To Seller’s knowledge, Schedule 4.13 sets forth a
correct and complete list of all Intellectual Property that is material to the
conduct of the business of the Company (the “Proprietary Rights”).  The Company
has the right to use such Proprietary Rights in connection with its business as
presently being and historically conducted, and no claim has been made against
the Company that such use violates the rights of any third party.

 
12

--------------------------------------------------------------------------------

 

All Proprietary Rights of the Company are free from any Liens, except as stated
herein, there is no default with respect thereto on the part of the Company, and
such Proprietary Rights have not been and are not now being challenged in any
way or involved in any pending or threatened infringement, unfair competition or
other proceeding.  The Company is not infringing the rights of any other Person
with respect to any Proprietary Right and has not received any claim of any such
infringement or violation.  None of the rights to any Proprietary Right will be
impaired in any way by the transactions contemplated by this Agreement.


4.14  Tax Matters.


(a)  Seller and the Company, as applicable, (i) have timely filed or will timely
file (if not yet due) with the appropriate governmental authorities all Tax
Returns and reports required to be filed by and on behalf of the Company or its
business and (ii) have timely paid or will timely pay (if not yet due) all
Taxes, interest, penalties, assessments and deficiencies and other governmental
charges upon the Company and the properties, assets, income, business, sales and
payrolls generated by it, including all amounts assessed as additional Taxes,
penalties and interest, related to periods ending on or prior to Closing, except
where the failure to file or pay any taxes, interest, penalties, assessments or
other deficiencies would not have resulted in any material adverse effect or was
otherwise waived by the appropriate taxing authority.


(b)  The IRS has not audited, or to Seller’s knowledge, begun any audit of the
federal income Tax Returns of the Company for any tax year of the Company ending
on or prior to Closing.  The Company has not executed or filed with the IRS or
any other taxing authority any agreement extending the period for assessment or
collection of any income or other Taxes.


(c)  The Company is not a party to any pending action, proceeding or
investigation nor, to the knowledge of Seller, is any action, proceeding or
investigation threatened by any governmental authority for assessment or
collection of Taxes, and no claim for assessment or collection of Taxes has been
asserted against the Company, and no governmental authority has taken any
position in the past with respect to any such action, proceeding or
investigation or threat thereof regarding Taxes that could be detrimental to the
Company.  


(d)  The Company has withheld proper and accurate amounts from its employees in
full and complete compliance with all withholding and similar provisions of the
Code and all other applicable Legal Requirements.  The Company has timely filed
or will timely file (if not yet due) the proper federal, foreign, state and
local returns, reports and estimates with respect to employee income Tax
withholding, social security Taxes and unemployment Taxes (or comparable or
similar Taxes or charges) for all years and periods (or portions thereof) for
which such returns and reports were due, and any and all amounts that were due
and payable have been paid in full.  All payments (including interest and
penalties thereon) due from the Company with respect to the employee income Tax
withholding, social security Taxes and unemployment Taxes (or comparable or
similar Taxes or charges) of the Company or its business for any year or period
(or portions thereof) ended on or prior to the Closing Date have been paid in
full or will be paid in full (if not yet due).


(e)  No agreement, waiver or other document or arrangement extending or having
the effect of extending the period for assessment or collection of Taxes
(including any applicable statute of limitation) or the period for filing any
Tax Return, in each case with respect

 
13

--------------------------------------------------------------------------------

 

to the Company or its business or assets, is currently in effect with respect to
the Company with any taxing authority.  None of its assets is a Contract, plan
or arrangement covering any Person that, individually or collectively, could
give rise to the payment of a penalty or excise Tax that could be imposed on
Purchaser pursuant to Sections 162(m), 280G, 404, 409A or 4999 of the Code.


(f)  To Seller’s knowledge, there are no Liens for Taxes upon any of the assets
of the Company, except Liens for current Taxes not yet due.


(g)  No more than fifty percent (50%) of the stock (by vote or value) of the
Company has been disposed of or sold by the shareholders of the Company within
the past twelve (12) months (whether in one or more transactions).


(h)  No “Section 197 intangible” as defined in Section 197 of the Code
(including goodwill and going concern value) being acquired pursuant to the
transactions contemplated by this Agreement was owned, held or used at any time
on or prior to August 10, 1993 by any of the Company or a “related person” (as
defined in Section 197 of the Code and the regulations thereunder).


4.15  Employee Benefit Plans


(a)  Except for the plans listed in Schedule 4.15, with respect to any Employee
or Former Employee, the Company does not presently maintain, contribute to or
have any liability under any bonus, incentive compensation, profit sharing,
retirement, pension, group insurance, death benefit, cafeteria, flexible
benefit, medical expenses reimbursement, dependent care, stock option, stock
purchase, stock appreciation rights, savings, deferred compensation, consulting,
severance pay or termination pay, vacation pay, life insurance, welfare or other
employee benefit or fringe benefit plan, program or arrangement (each an
“Employee Benefit Plan”).


(b)  Neither the Company nor any member of the Controlled Group currently has,
and at no time in the past has had, an obligation to contribute to a “defined
benefit plan” as defined in Section 3(35) of ERISA, a pension plan subject to
the funding standards of Section 302 of ERISA or Section 412 of the Code, a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code.


(c)  There is no pending or, to the knowledge of Seller, threatened material
legal action, proceeding or investigation against or involving any Employee
Benefit Plan.


(d)  Copies of the following materials have been delivered or made available to
Purchaser: (i) all current and prior plan documents with respect to each
Employee Benefit Plan, or in the case of an unwritten Employee Benefit Plan, a
written description thereof, (ii) all determination letters from the IRS, (iii)
all current and prior summary plan descriptions, summaries of material
modifications, annual reports and summary annual reports, (iv) all current and
prior trust agreements, insurance contracts, and other documents relating to the
funding or payment of benefits under any Employee Benefit Plan, and (v) any
other documents, forms or other instruments relating to any Employee Benefit
Plan reasonably requested by Purchaser.

 
14

--------------------------------------------------------------------------------

 

With respect to each Employee Benefit Plan that is a group health plan
benefiting any current or former employee of the Company or any member of the
Controlled Group that is subject to Section 4980B of the Code, the Company and
each member of the Controlled Group have complied with the continuation coverage
requirements of Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA.


(e)  Each Employee Benefit Plan has been maintained, operated, and administered
in compliance with its terms and any related documents or agreements and in
compliance with all applicable laws in all material respects.  There have been
no prohibited transactions or breaches of any of the duties imposed on
“fiduciaries” (within the meaning of Section 3(21) of ERISA) by ERISA with
respect to the Employee Benefit Plans that could result in any liability or
excise Tax under ERISA or the Code being imposed on the Company.


(f)  Each Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code is so qualified, and nothing has occurred since the date of any such
determination that could reasonably be expected to give the IRS grounds to
revoke such determination.


(g)  No Employee Benefit Plan is or at any time was funded through a “welfare
benefit fund” as defined in Section 419(e) of the Code, and no benefits under
any Employee Benefit Plan are or at any time have been provided through a
voluntary employees’ beneficiary association (within the meaning of subsection
501(c)(9) of the Code) or a supplemental unemployment benefit plan (within the
meaning of Section 501(c)(17) of the Code).


(h)  All (i) insurance premiums required to be paid by the Company with respect
to, (ii) benefits, expenses, and other amounts due and payable by it under and
(iii) contributions, transfers, or payments required to be made by the Company
to, any Employee Benefit Plan prior to the date of this Agreement have been or
will be paid, made or accrued by the appropriate Company on or before the date
of this Agreement.


(i)  All contributions, transfers and payments in respect of any Employee
Benefit Plan, other than transfers incident to an incentive stock option plan
within the meaning of Section 422 of the Code, have been or are fully deductible
under the Code.


(j)  With respect to any insurance policy providing funding for benefits under
any Employee Benefit Plan, (i) there is no liability of the Company in the
nature of a retroactive rate adjustment, loss sharing arrangement, or other
actual or contingent liability, nor would there be any such liability if such
insurance policy was terminated on the date hereof, and (ii) no insurance
company issuing any such policy is in receivership, conservatorship, liquidation
or similar proceeding and, to the knowledge of Seller, no such proceedings with
respect to any such insurer are imminent.


(k)  No Employee Benefit Plan provides benefits, including death or medical
benefits, beyond termination of service or retirement other than (i) coverage
mandated by law or (ii) death or retirement benefits under any Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code.


(l)  The execution and performance of this Agreement will not (i) constitute a
stated triggering event under any Employee Benefit Plan that will result in any
payment (whether

 
15

--------------------------------------------------------------------------------

 

of severance pay or otherwise) becoming due from the Company to any Employee,
Former Employee, or current or former officer, director or consultant (or
dependents of such Persons) of the Company, or (ii) accelerate the time of
payment or vesting, or increase the amount, of compensation due to any Employee
or Former Employee, or any current or former officer, director or consultant (or
dependents of such Persons), of the Company.


(m)  The Company has not agreed or committed to institute any plan, program,
arrangement or agreement for the benefit of any of its Employees or Former
Employees other than the Employee Benefit Plans, or to make any amendments to
any of the Employee Benefit Plans.  The Company has reserved all rights
necessary to amend or terminate each of the Employee Benefit Plans without the
consent of any other Person.


(n)  No Employee Benefit Plan provides benefits to any individual other than
Employees or Former Employees or the dependents or other beneficiaries of any
such Employee or Former Employee.


(o)  No amount that could be received (whether in cash or property or the
vesting of property) as a result of any of the transactions contemplated by this
Agreement by any Employee, Former Employee, officer or director of the Company
who is a “disqualified individual” (as such term is defined in Treasury
Regulation Section 1.280G-1) under any employment, severance or termination
agreement, other compensation arrangement or Employee Benefit Plan currently in
effect would be characterized as an “excess parachute payment” (as such term is
defined in Section 280G(b)(1) of the Code).


(p)  The vacation and other paid time off provided by the Company to its
employees does not carry forward from one calendar year to the next.  As of
December 31, 2008, none of the Employees have any accrued and unused vacation or
other paid time off, except for sick days, which can be carried forward for up
to thirty (30) days.


4.16  Absence of Certain Events.  To Seller’s knowledge, since December 31,
2008, the business of the Company has been conducted only in the ordinary
course, and there has not been any Materially Adverse Change or any event that
involved any significant possibility of a Materially Adverse Change, in the
condition (financial or otherwise) of the assets, liabilities, or results of
operations of the Company or its business.  Since December 31, 2008, the Company
has not (i) acquired any properties or assets or sold, assigned, leased,
transferred or disposed of any of its assets, in each case other than in the
ordinary course of business, consistent with past practices, (ii) engaged in any
new business or invested in, or made any loan, advance or capital contribution
to, or otherwise acquired the securities of, any other Person, (iii) subjected
any of its assets to any new Liens, (iv) amended or terminated any of its
Contracts, (v) entered into or become a party to any new contract, or modified
or renewed any Contract, (vi) terminated, amended, restated, supplemented or
waived any rights under any Contract, any Proprietary Rights, or any permit or
license, (vii) changed or modified its credit, collection or payment policies,
procedures or practices, or failed to pay or delayed payment of payables or
other liabilities, (viii) amended its organizational documents, (ix) taken any
action that would adversely affect title to its assets or (x) increased the
compensation of any Employee, Former Employee or officer or director of the
Company.



 
16

--------------------------------------------------------------------------------

 

4.17  Government Permits .  To Seller’s knowledge, the Company is in substantial
compliance with all material permits, licenses, orders and approvals of all
federal, state, local or foreign governmental or regulatory bodies required for
it to carry out its business as presently conducted, all of which are listed in
Schedule 4.17.  All such permits, licenses, orders and approvals are in full
force and effect, and no suspension or cancellation, nor any proposed adverse
modification of any of them, is pending or, to the knowledge of Seller,
threatened.


4.18  Title to Properties.  The Company has good and marketable title to all of
the properties and assets utilized in the operation of its business, including
all of the assets reflected in the Financial Statements.  There are no Liens
encumbering any of the Company’s assets or otherwise affecting its
business.  Seller has, and has caused its Affiliates to, transfer to the Company
any assets utilized in the operation of its business that are not already owned
or leased from third parties by the Company.  The assets owned or leased by the
Company as of the Closing will constitute all of the assets historically
utilized by the Company in the operation of its business.


4.19  Insurance.  Set forth in Schedule 4.19 is a complete list of all insurance
policies that the Company maintains or within the last three years has
maintained with respect to its business.  The current policies are in full force
and effect, and to Seller’s knowledge, cover the Company and its business
against all risks typically insured by Persons engaged in activities similar to
the business of the Company.  


4.20  Books and Records.  To Seller’s knowledge, the minute books of the Company
contain materially accurate records of all meetings, corporate actions and
written consents of the shareholders and the Board of Directors of the
Company.  Following the Closing, Purchaser shall own and have unfettered access
to and possession of all business records, data and written materials generated
by Seller or the Company in connection with the operation of the business of the
Company since its inception, except for any such records previously destroyed by
the Company in accordance with its standard record retention policy.


4.21  Employees.  Schedule 4.21  sets forth a correct and complete current list
of the employees of the Company, including their salary, bonus and other
compensation information for fiscal years 2007 and 2008 to date, classification,
accrued vacation, and whether such employee is active or on maternity, sick or
other leave (with the expected return date of such employee).  The Company is
(i) not now nor has it ever has been a party to any collective bargaining
agreement nor (ii) to Seller’s knowledge, is engaged in any unfair labor
practice, has any unfair labor practice charge or complaint before the National
Labor Relations Board pending or threatened against it or (iii) has received any
notice of any charge, complaint or proceeding pending or, to the knowledge of
Seller, threatened against it before the Equal Employment Opportunity
Commission, Department of Labor or any other governmental authority.


4.22  Broker’s or Finder’s Fees.  No Person acting on behalf of Seller or the
Company is or will be entitled to any commission or broker’s or finder’s fees
from any of the Parties, the Company, or any of their Affiliates, in connection
with any of the transactions contemplated herein.

 
17

--------------------------------------------------------------------------------

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller that:


5.1  Organization.  Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Florida.


5.2  Authority Relative to Agreement.  Purchaser has the corporate power to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated herein.  Purchaser has authorized the
execution, delivery and performance of this Agreement by all necessary corporate
action.


5.3  Enforceability of Agreement. Purchaser has duly executed and delivered this
Agreement.  This Agreement constitutes a valid and binding obligation of
Purchaser, enforceable in accordance with its terms.


5.4  Effect of Agreement.  The execution, delivery and performance of this
Agreement by Purchaser, and the consummation by Purchaser of the transactions
contemplated hereby, do not and will not (i) violate any provision of law
applicable to Purchaser; (ii) require the consent, waiver, approval, license or
authorization of, or filing with, any Person; or (iii) with or without the
giving of notice or the passage of time or both, conflict with or result in a
breach or termination of, constitute a default under or result in the creation
of any Lien upon any of the assets of Purchaser pursuant to any provision of any
mortgage, deed of trust, indenture or other agreement or instrument, or any
order, judgment, decree or other restriction of any kind or character, to which
Purchaser is a party or by which Purchaser or any of its assets may be bound.


5.5  Broker’s or Finder’s Fees.  No Person acting on behalf of Purchaser is, or
will be, entitled to any commission or fee from any of the Parties in connection
with the transactions contemplated herein.


ARTICLE 6
COVENANTS OF SELLER


Seller covenants and agrees with Purchaser as follows:


6.1  Conduct of Business.  During the period from the date of this Agreement to
the Closing Date, Seller shall refrain from taking any action that would cause
the Company to conduct operations other than in the ordinary and usual course of
business, including without limitation:


(a)  entering into any Contract or commitment except Contracts in the ordinary
course of business;


(b)  acquiring, selling, transferring or disposing of any assets other than in
the ordinary course of business, except as contemplated under this Agreement
with respect to the transfer of the Flow Loans and the Hold Loan Portfolio to
CAC and all other cash, except

 
18

--------------------------------------------------------------------------------

 

appropriate escrow cash and operating liabilities, offset by cash operating
assets remaining on the balance sheet at closing date;


(c)  mortgaging, pledging or encumbering any of its assets;


(d)  failing to maintain its business, assets, relations with present employees,
relations with customers and suppliers and its licenses and operations as an
ongoing business or failing to preserve its goodwill, in accordance with past
custom;


(e)  issuing or selling any shares of its capital stock, issuing or selling any
securities convertible into, exercisable or exchangeable for, or options or
warrants to purchase or rights to subscribe for, any shares of its capital
stock, or entering into any Contract or other understanding or arrangement to do
any of the foregoing;


(f)  declaring or paying any dividend or distribution on or with respect to its
capital stock, except with respect to any dividends or distributions required to
transfer the Flow Loans and the Hold Loan Portfolio to CAC and all other cash,
except appropriate escrow cash and operating liabilities, offset by cash
operating assets remaining on the balance sheet at closing date, changing the
number of authorized shares of its capital stock or reclassifying, combining,
splitting, subdividing or redeeming or otherwise repurchasing any shares of its
capital stock; issuing, delivering, pledging, or encumbering any additional
shares of its capital stock or other securities equivalent to or exchangeable
for shares of its capital stock; or entering into any Contract or other
understanding or arrangement to do any of the foregoing;


(g)  taking or omitting to take any action that would result in the
representations and warranties contained in this Agreement and the related
documents being untrue on the Closing Date; or


(h)  delaying or postponing the payment of accounts payable and other
obligations and liabilities or accelerate the collection of accounts receivable.


6.2  Exclusive Dealing.  During the period from the date of this Agreement
through March 1, 2009, Seller shall not take any action, directly or indirectly,
to encourage, initiate or engage in discussions or negotiations with, or provide
any information to, any Person other than Purchaser relating to the sale of the
Shares or to a merger, sale of assets or similar transaction involving the
Company.


6.3  Access and Information.  To the extent, and only to the extent, that Seller
has the authority to do so, Seller shall use Commercially Reasonable Efforts to
(i) cause the Company to permit Purchaser and its employees, agents, attorneys,
accountants and other representatives, upon reasonable advance notice, to have
full access to the premises and to all of the books, records, facilities and
properties of the Company and (ii) cause the officers and employees of the
Company to furnish Purchaser with such financial and operating data and other
information with respect to the Company and its business operations, financial
condition and prospects as Purchaser from time to time shall reasonably
request.  Such review shall not affect or limit the representations and
warranties made by Seller hereunder.



 
19

--------------------------------------------------------------------------------

 

6.4  Current Information.  Seller shall advise Purchaser, as soon as
practicable, of (i) the occurrence of any event that renders any of the
representations or warranties of Seller herein misleading or inaccurate in any
material respect, (ii) the failure of Seller to perform any of its covenants or
agreements set forth herein or (iii) any unexpected emergency or other change in
the normal course of business of the Company of which Seller becomes aware.  


6.5  Section 338(h)(10) Election.  At Purchaser’s request, Seller and the
Company shall join with Purchaser in making an election under Code Section
338(h)(10) (and, if required by law or if Purchaser so requests, under
corresponding provisions of state or local income tax law) with respect to the
purchase and sale of the Shares hereunder (collectively, the “Section 338(h)(10)
Election”) and, in such event, the Seller shall include in its consolidated
federal income Tax Return for the taxable year in which the sale of Shares
occurs, the Tax items resulting from the Section 338(h)(10) Election (and, to
the extent applicable, corresponding inclusions shall be made in the applicable
state or local income Tax Returns).  If one or more Section 338(h)(10) Elections
are requested by Purchaser, the Parties shall cooperate in the completion and
timely filing of each Section 338(h)(10) Election.


6.6  Further Assurances. Seller shall use Commercially Reasonable Efforts to
deliver such additional instruments and take such additional actions on, before
and after the Closing Date as Purchaser reasonably may request for the purpose
of carrying out the provisions of this Agreement.


6.7  Insurance Policies.  Seller or the Company shall maintain financial
institutions bond insurance, errors and omissions insurance and commercial
general liability insurance, each containing policy limits and deductibles
generally consistent with the Company’s past practices, until the Closing Date.


6.8  Bonds.  Seller shall maintain any bonds in its name on the date hereof
until the Closing Date.
ARTICLE 7
COVENANTS OF PURCHASER


Purchaser covenants and agrees with Seller as follows:


7.1  Further Assurances.  Purchaser shall use Commercially Reasonable Efforts to
deliver such additional documents, and take such additional actions on, before
and after the Closing Date as Seller reasonably may request for the purpose of
carrying out the provisions of this Agreement.


ARTICLE 8
CONDITIONS TO CLOSING


8.1  Conditions to Both Parties’ Obligation.  The obligations of the Parties to
be performed on the Closing Date are subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:



 
20

--------------------------------------------------------------------------------

 

(a)  No Injunctions or Restraints.  No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by this Agreement shall be in effect.


(b)  No Action.  No action shall have been taken and no statute, rule or
regulation shall have been enacted by any governmental authority that makes the
consummation of the transactions contemplated by this Agreement illegal.


8.2  Conditions to Obligations of Purchaser.  Purchaser’s obligations to be
performed on the Closing Date are subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:


(a)  No Material Adverse Change.  From December 31, 2008, through the Closing
Date, there shall have been no Material Adverse Change in the business or
condition, financial or otherwise, the results of operations or the prospects of
the Company, and Seller shall have delivered to Purchaser a certificate, dated
the Closing Date, stating that it has no actual knowledge of any such Materially
Adverse Change.


(b)  Truth of Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on the date hereof and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date, and Seller shall have delivered to Purchaser a
certificate, dated the Closing Date, to such effect.


(c)  Performance of Agreements.  All of the acts to be performed by Seller on or
before the Closing Date pursuant to the terms hereof shall have been duly
performed in all material respects, and Seller shall have delivered to Purchaser
a certificate, dated the Closing Date, to such effect.


(d)  Financial Condition of the Company.  The Company shall have no outstanding
debt balance on its balance sheets as agreed upon by the Parties prior to
Closing.


(e)  Due Diligence.  Purchaser shall have been satisfied with the results of its
due diligence review of the Company.


(f)  Proceedings.  All proceedings to be taken in connection with the
transactions contemplated by this Agreement, and all documents incident hereto
and thereto, shall be reasonably satisfactory in form and substance to Purchaser
and its counsel, and Purchaser shall have received copies of all such documents
and other evidence as it or its counsel reasonably may request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith.


(g)  Consents.  Purchaser and the Company shall have obtained all necessary
governmental, regulatory and third-party consents and approvals.


8.3  Conditions to Obligations of Seller.  Seller’s obligations to be performed
on the Closing Date are subject to the satisfaction or waiver on or prior to the
Closing Date of the following conditions:

 
21

--------------------------------------------------------------------------------

 



(a)  Truth of Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement shall be true and correct on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date, and Purchaser shall have
delivered to Seller on the Closing Date a certificate, dated the Closing Date,
to such effect.


(b)  Performance of Agreements.  Each of the acts to be performed by Purchaser
on or before the Closing Date pursuant to the terms hereof shall have been duly
performed, and Purchaser shall have delivered to Seller a certificate, dated the
Closing Date, to such effect.


ARTICLE 9
TERMINATION, AMENDMENT AND WAIVER


9.1  Termination. This Agreement may be terminated at any time prior to the
Closing Date as follows:


(a)  by mutual written consent of Purchaser and Seller; or


(b)   by either Purchaser or Seller upon notice to the other if (i) there shall
have been any material breach by the other Party of any representation,
warranty, covenant or agreement set forth in this Agreement that (A) would give
rise to the failure of a condition to the Closing hereunder and (B) has not been
cured by 5:00 p.m. on the date immediately preceding the Termination Date; or
(ii) the Closing shall not have occurred on or before 5:00 p.m. Eastern Time on
March 1, 2009, the “Termination Date”); provided that, no Party that is in
default of its covenants, agreements or representations shall have the right to
terminate this Agreement.


9.2  Effect of Termination.  In the event of the termination of this Agreement
by either Party as provided in Section 9.1, this Agreement shall become void and
there shall be no liability or obligation hereunder on the part of either Party,
except that (i) the provisions of Article 12 shall survive such termination,
(ii) no Party shall have any liability to the other Party if the Closing shall
not have occurred due to the failure of any condition to that Party’s
obligations set forth in Article 8 unless due to its willful failure to perform
its obligations hereunder; and (iii) the entire Deposit paid by Purchaser shall
be returned to Purchaser within ten (10) days of the Termination Date.


ARTICLE 10
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


10.1  Survival of Representations.  The representations, warranties, covenants
and agreements of the Parties contained in this Agreement shall survive the
consummation of the transactions contemplated hereby (i) for the relevant
statute of limitations or six (6) years, whichever is greater, in respect of the
Fundamental Representations, covenants and agreements and (ii) for a period of
three (3) years after the Closing Date in respect of all representations and
warranties other than the Fundamental Representations (the “Survival
Period”).  Each Party shall have the right to rely fully on the other Party's
representations and warranties, and no

 
22

--------------------------------------------------------------------------------

 

investigation made by or on behalf of any Party shall diminish that Party’s
right to rely on such representations and warranties.


10.2  Indemnification by Seller.  Seller shall indemnify Purchaser, its
Affiliates and their employees, attorneys and agents (collectively, the
“Purchaser Indemnified Parties”) against and hold them harmless from all Losses
assessed, incurred or sustained by or against the Purchaser Indemnified Parties
with respect to or arising out of (i) any events that occurred prior to the
Closing Date, including without limitation each of the matters disclosed in
Schedule 4.10; (ii) the failure of any representation or warranty made by Seller
in this Agreement, or in any document or certificate executed and delivered by
Seller pursuant to this Agreement, to be true and correct in all material
respects as of the Closing Date, or (iii) the failure of Seller to fulfill any
of its covenants or agreements hereunder or in any of the documents referred to
herein or executed in connection herewith.


10.3  Indemnification by Purchaser.  Purchaser shall indemnify Seller, its
Affiliates and its attorneys and agents (collectively, the “Seller Indemnified
Parties”) against and hold them harmless from all Losses assessed, incurred or
sustained by or against the Seller Indemnified Parties with respect to or
arising out of (i) the failure of any representation or warranty made by
Purchaser in this Agreement or in any document or certificate delivered pursuant
to this Agreement to be true and correct in all material respects as of the
Closing Date or (ii) the failure of Purchaser to fulfill any of its covenants or
agreements contained herein or in any of the other documents referred to herein
or executed in connection herewith.


10.4  Terms and Conditions of Indemnification. The obligations of the
indemnifying parties shall be subject to the following terms and conditions:


(a)  Any Party claiming any right of indemnification under Section 10.2 or
Section 10.3 (an “Indemnified Party”) shall notify the Party or Parties from
whom indemnification is sought (the “Indemnifying Party”) as soon as is
reasonably practicable after the Indemnified Party becomes aware of any claim
that such Party has that may result in a Loss (a “Liability Claim”).  Any such
notice shall specify the nature of the claim and the amount or estimated amount
thereof (a “Claim Notice”).  If any Claim Notice identifies a Liability Claim
brought by a third party (a “Third Party Claim” and together with the Liability
Claims, the “Claims”), then the Indemnifying Party shall have the right,
exercisable by written notice to the Indemnified Party within 20 days (the
“Notice Period”) after receipt of such Claim Notice, to assume and conduct the
defense of such Third Party Claim in accordance with the limits set forth in
this Agreement with counsel selected by the Indemnifying Party and consented to
by the Indemnified Party, which consent shall not be unreasonably withheld or
delayed (it being agreed that Lowe, Mobley & Lowe, Attorneys at Law, and Smith
Hulsey & Busey, Professional Association, shall be acceptable counsel for
purposes of this Section 10.4); provided that (i) the defense of such Third
Party Claim by the Indemnifying Party will not, in the reasonable judgment of
the Indemnified Party, have a Material Adverse Effect on the Indemnified Party;
(ii) the Indemnifying Party has sufficient financial resources, in the
reasonable judgment of the Indemnified Party, to satisfy the amount of any
adverse monetary judgment that is reasonably likely to result; (iii) the Third
Party Claim solely seeks (and continues to seek) monetary damages; (iv) the
Indemnifying Party expressly agrees in writing that, as between the Indemnifying
Party and the Indemnified Party, the Indemnifying Party may satisfy and
discharge the Third Party Claim only in accordance with the limits set forth in
this Agreement; and (v) the

 
23

--------------------------------------------------------------------------------

 

Indemnifying Party expressly agrees in writing that it will be liable for any
Losses incurred by the Indemnified Party pursuant to, and subject to the
limitations set forth in, this Article 10 (the conditions set forth in clauses
(i) through (v) are, collectively, the “Litigation Conditions”).  The Notice
Period for a Third Party Claim shall be reduced appropriately if the date on
which a responsive pleading or other document is required to be filed giving
effect to any available extension occurs sooner than 20 days following receipt
of a Claim Notice therefor.  In the event the Indemnifying Party does not assume
the defense of a Third Party Claim in accordance with the provisions of this
Section 10.4(a), then the Indemnified Party may continue to defend the Third
Party Claim.  If the Indemnifying Party has assumed the defense of a Third Party
Claim as provided in this Section 10.4(a), then the Indemnifying Party shall not
be liable for any legal expenses subsequently incurred by the Indemnified Party
in connection with the defense of the Third Party Claim; provided that if (i)
any of the Litigation Conditions cease to be met or (ii) the Indemnifying Party
fails to take reasonable steps necessary to defend diligently such Third Party
Claim, the Indemnified Party shall have the right to control the defense or
settlement of such Claim, in its sole discretion, and the Indemnifying Party
shall pay or reimburse the Indemnified Party for all reasonable costs and
expenses paid or incurred in connection with such defense.   If a Claim is
covered or potentially covered by an insurance policy maintained by either
Party, the Indemnifying Party shall have the power, with the reasonable
assistance of the Indemnified Party if necessary, to direct such insurance
company to defend the Claim and the Parties shall reasonably cooperate with each
other to facilitate such insurance defense.  The Indemnifying Party shall pay
all amounts required under the deductible imposed by such insurance policy.


(b)  The Indemnified Party shall have the right to employ its own counsel in any
case defended by the Indemnifying Party, but the fees and expenses of such
counsel shall be at such Indemnified Party’s expense, except as otherwise
expressly provided in Section 10.4(a).


(c)  In the event one Party (the “Potentially Indemnified Party”) shall assert a
Liability Claim against the other Party (the “Potentially Indemnifying Party”)
that is not a Third Party Claim, the Potentially Indemnifying Party shall have
the right to dispute (a “Claim Dispute Notice”) the validity of the Liability
Claim by advising the Potentially Indemnified Party in writing of such dispute
within 15 Business Days of its receipt of the Claim Notice.  The Parties shall
have thirty (30) days (the “Compromise Period”) after the Potentially
Indemnified Party receives the Claim Dispute Notice to reach a compromise
regarding the Liability Claim that is mutually acceptable to the Parties. Should
the Parties fail to reach a mutually acceptable compromise during the Compromise
Period, either Party shall be entitled to initiate an arbitration proceeding in
accordance with Section 10.6.  


10.5  Limitation on Indemnification


(a)  No Claim for indemnification in respect of Claims made pursuant to Section
10.2(ii) or Section 10.3(i), other than Claims in respect of Fundamental
Representations (as to which this sentence shall not apply), shall be asserted
by a Party pursuant to this Article 10 until the aggregate amount of all
indemnifiable Losses shall exceed $25,000.00, after which time such Party may
assert Claims for all of its indemnifiable Losses.  No Party’s total
indemnification liability pursuant to this Agreement shall exceed an amount
equal to the Purchase Price, except with respect to Losses resulting from fraud
committed by the other Party, as to which there shall be no limit.

 
24

--------------------------------------------------------------------------------

 

(b)  The sole and exclusive remedy of each Party and its successors and assigns
against the other Party for damages arising from this Agreement shall be the
indemnity set forth in this Article 10; provided that (i) each Party shall have
all rights to specific performance and other equitable relief that may be
available to it and (ii) each Party shall have all rights available to it under
law in the event of fraud committed by the other Party.


10.6  Arbitration. Except as set forth in the final two sentences of this
Section 10.6, any dispute or controversy arising under or in connection with
this Agreement that is not settled through negotiations between the Parties
shall be settled exclusively by arbitration in accordance with the Commercial
Rules of the American Arbitration Association (AAA) then in effect (except to
the extent that the procedures outlined below differ from such rules).  Within
twenty (20) days after written notice that a dispute exists and that arbitration
is requested has been delivered by either Party to the other Party and to the
AAA, the Parties shall mutually agree upon an arbitrator.  The dispute shall be
reviewed and decided by the arbitrator, and his decision shall be final and
binding upon the Parties.  The Parties shall act as expeditiously as possible to
select the arbitrator and conclude the dispute.  The selected arbitrator shall
render his decision in writing.  The cost and expenses of the arbitration shall
be borne equally by both Parties; provided, however, that each of the Parties
shall be responsible for the fees and expenses of its attorneys, accountants,
experts and other agents.  If advances are required by the arbitrators, each
Party shall advance one-half of the estimated fees and expenses of the
arbitrators.  Judgment may be entered on the arbitrators’ award in any court of
competent jurisdiction.  Although arbitration is contemplated to resolve most
disputes hereunder, either Party may proceed directly to any court of competent
jurisdiction without engaging in arbitration to obtain temporary or permanent
injunctive relief to protect its rights hereunder, the Parties agreeing that
either could suffer irreparable harm by reason of any breach of this Agreement
by the other.  The pursuit of an injunction shall not impair or prevent the
arbitration of all remaining issues.


ARTICLE 11
COOPERATION AND ACCESS TO RECORDS


11.1  Cooperation in Litigation.  In the event that any of the Parties shall
require the participation of another Party to aid in the defense or prosecution
of litigation or Claims (including Tax examinations and audits), and so long as
there exists no conflict of interest between the Parties, each Party shall use
Commercially Reasonable Efforts to participate in such defense or prosecution,
provided that the Party requiring assistance shall pay all reasonable
out-of-pocket costs, charges and expenses of the Party providing assistance.


11.2  Taxes.  Purchaser and Seller shall provide each other with such
information and cooperation as either of them reasonably requests from the other
in connection with Tax Returns, Tax audits and other filings with any taxing
authority relating to their respective businesses, including providing access to
personnel of the other Party and copies of relevant Tax Returns or portions
thereof, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by governmental
authorities.


11.3  Maintenance of Records.  Seller shall deliver to Purchaser at Closing all
records relating to the Company and its business.  Purchaser shall cause the
Company to preserve and keep the records relating to its business for a period
of three years from the date of this Agreement, or for such longer period as may
be required by applicable Legal Requirement, and

 
25

--------------------------------------------------------------------------------

 

shall make such records and personnel available to the other as may be
reasonably required by Seller in connection with any legal proceedings against
or governmental investigations of Seller or in order to enable Seller to comply
with its obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby.  In the event the Company wishes to
destroy (or permit to be destroyed) such records after that time, Purchaser
shall first give ninety (90) days’ prior written notice to Seller and Seller
shall have the right at its option and expense, upon prior written notice given
to Purchaser within that ninety (90) day period, to take possession of the
records within 180 days after the date of such notice.


ARTICLE 12
MISCELLANEOUS


12.1  Flow Loan Portfolio.  Purchaser shall make payments on the principal
balance of the Flow Loan Portfolio as follows: (i) during the initial 180 days
following Closing, Purchaser shall submit to CAC any principal payments received
by Purchaser which relate to loans in the Flow Loan Portfolio (the “Flow
Loans”), and any amounts received from the sale of any Flow Loans by Purchaser;
and (ii) on the 180th day following Closing, if a principal balance remains on
the Flow Loan Portfolio, Purchaser shall pay such balance to CAC within thirty
(30) days. Purchaser shall also pay to CAC six percent (6%) interest on the
daily balance of the Flow Loan Portfolio, which interest shall begin to accrue
on the Closing Date and shall continue to accrue until the earlier of (i) the
date on which the principal balance of the Flow Loan Portfolio has been paid in
full or (ii) 180 days following Closing (the “Maturity Date”).  Purchaser shall
make such interest payments to Seller beginning on March 1, 2009, and shall
continue to make such interest payments on the first day of each calendar month
thereafter until the Maturity Date.  Purchaser shall retain any and all loan
origination fees, interim interest or profits received in connection with the
sale of any Flow Loans.  Notwithstanding the foregoing, Purchaser shall only be
responsible for payment of the outstanding principal balance and interest on
those Flow Loans that are eligible for sale prior to the Maturity Date; any Flow
Loans not eligible for sale by Purchaser prior to the Maturity Date shall be
retained by Seller and Purchaser shall have no further obligation with respect
thereto


12.2  Hold Loan Portfolio.  Following Closing, Purchaser shall service the Hold
Loan Portfolio for Seller.  In exchange for servicing the Hold Loan Portfolio,
Seller shall pay to Purchaser 150 basis points on the outstanding principal
balance collected on the Hold Loan Portfolio, measured daily and paid on the
first day of each calendar month during which Purchaser continues to service the
Hold Loan Portfolio.  Seller shall also pay to Purchaser 15% of any amounts
received from sales of any assets repossessed by Purchaser in connection with
loans in the Hold Loan Portfolio (the “Hold Loans”) and shall reimburse
Purchaser for any pre-approved expenses that it incurs in connection with (i)
servicing the Hold Loan Portfolio, or (ii) repossessing assets or selling
repossessed assets which relate to any Hold Loans.  Purchaser shall service the
Hold Loan Portfolio in the Company’s offices in Hamilton, Alabama.


12.3  Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.


12.4  Notices.  All notices given pursuant to the terms of this Agreement shall
be in writing and shall be sufficient if given in writing and delivered or
mailed by registered or

 
26

--------------------------------------------------------------------------------

 

certified mail postage prepaid, or if sent by facsimile (promptly confirmed by
registered or certified mail postage prepaid), or by overnight courier,
addressed as follows:


If to Purchaser, to:


Triad Financial Services, Inc.
4336 Pablo Oaks Court
Jacksonville, FL 32224
Attention: Don Glisson, Jr.
Telefax No.: 904-223-0979
Telephone No.:  904-223-1111


With a copy to:


Smith Hulsey & Busey
225 Water Street, Suite 1800
Jacksonville, Florida  32202
Attention:  John R. Smith, Jr.
Telefax No.:  904-359-7712
Telephone No.:  904-359-7757


If to Seller, to:


Cavalier Homes, Inc.
P.O. Box 540
Addison, Alabama  35565
Attn: Bobby Tesney
Telefax No.: 256-747-3044
Telephone No.:  256-747-9800


With a copy to:


Lowe, Mobley & Lowe
Attorneys at Law
P.O. Box 576
Haleyville, Alabama  35565
Attn: John W. Lowe, Esq.
Telefax No.: 205-486-4531
Telephone No.: 205-486-5296


or such other address as any Party shall have designated by notice in writing to
the other Parties.  Unless otherwise provided herein, all notices, demands, and
requests sent in the manner provided herein shall be effective upon the earlier
of delivery thereof or three days after the mailing thereof by registered or
certified mail.


12.5  Waivers.  Either Party may, by written notice to the other (a) extend the
time for the performance of any of the obligations of the other Party under this
Agreement; (b) waive any inaccuracies in the representations or warranties of
the other Party contained in this Agreement;

 
27

--------------------------------------------------------------------------------

 

(c) waive compliance with any of the conditions to its obligations contained in
this Agreement; or (d) waive or modify performance of any of the obligations of
the other Party under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including without
limitation any investigation by or on behalf of either Party, shall be deemed to
constitute a waiver by either Party taking such action of compliance with any
representation, warranty, covenant or agreement contained in this
Agreement.  The waiver by any Party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach.


12.6  Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes the letter
of intent dated November 4, 2008, between the Company and Purchaser, and all
other prior agreements between the Parties with respect to the subject matter
hereof.  This Agreement may be amended only by an agreement in writing signed by
the Parties.


12.7  Construction and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Alabama and applicable federal
law.  Venue shall be in the state and federal courts in Marion County, Alabama,
and the state and federal courts in Marion County, Alabama, shall have personal
jurisdiction over each of the Parties and the other Persons who have
acknowledged and agreed to this Agreement.  The Parties acknowledge that they
have been represented by counsel and that they have participated in the drafting
of this Agreement.  Accordingly, the provisions of this Agreement are not to be
construed in any way against or in favor of any Party by reason of the
responsibilities of the Parties in connection with the preparation of this
Agreement.


12.8  Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term, covenant or condition to Persons or circumstances, other than those
as to which it is held invalid or unenforceable, shall not be affected thereby,
and each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.


12.9  Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the Parties and their successors and permitted assigns.  Except as
expressly provided in Article 10, nothing in this Agreement is intended to
confer on any Person other than the Parties or their successors and permitted
assigns any rights, obligations or liabilities under or by reason of this
Agreement.


12.10  Assignment.  Neither this Agreement nor any of the Parties’ rights or
obligations hereunder may be assigned without the prior written consent of the
other Parties, except that Purchaser may transfer all or part of its rights and
obligations under this Agreement to an Affiliate of Purchaser.


12.11  Expenses. Except as otherwise provided herein, the Parties shall pay all
of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel, accountants and financial advisers.  In the event of
litigation, arbitration or other adversary proceeding with respect to this
Agreement or the transactions contemplated hereby.

 
28

--------------------------------------------------------------------------------

 

12.12  Publicity. No Party shall issue any press release or make any other
public statement, and each Party shall keep confidential, all matters relating
to this Agreement, unless it obtains the prior approval of the other Parties,
which approval shall not be unreasonably withheld.




[signature page follows]

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first above written.



 
TRIAD FINANCIAL SERVICES, INC.
 
By:  /s/ Michael T. Glisson
Michael T. Glisson
Its: President
     
CAVALIER HOMES, INC.
 
By:  /s/ Bobby Tesney
Bobby Tesney
President
     
CIS FINANCIAL SERVICES, INC.
 
By:  /s/ Paula Reeves
Paula Reeves
President





00635502

 
30

--------------------------------------------------------------------------------

 
